Citation Nr: 0306386	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for testicular cancer, 
to include as secondary to Persian Gulf War service

4.  Entitlement to service connection memory loss, mood 
swings, and sleeplessness due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

6.  Entitlement to service connection for loss of appetite 
due to an undiagnosed illness.

7.  Entitlement to service connection for impotence due to an 
undiagnosed illness.

8.  Entitlement to service connection for constipation due to 
an undiagnosed illness.

9.  Entitlement to service connection for blood in the bowels 
due to an undiagnosed illness.

10.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for nausea due to an 
undiagnosed illness.

12.  Entitlement to service connection for deterioration of 
the teeth due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1980 and from December 9, 1990, to June 4, 1991.  
He served in the Southwest Asia theater of operations from 
February 2 to May 10, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the service connection 
claims reflected on the title page of this decision.  

In April 2001, the Board remanded this matter for further 
development and adjudication.  


FINDINGS OF FACT

1.  The objective evidence does not demonstrate that the 
veteran suffers from a low back disability that is in any way 
related to service.

2.  The objective evidence does not demonstrate that the 
veteran suffers from major depression that is in any way 
related to service.

3.  The objective evidence does not demonstrate that the 
veteran's testicular cancer was in any way related to his 
service, to include his service in the Persian Gulf.

4.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
memory loss, mood swings, or sleeplessness.
 
5.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
joint pain.

6.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
loss of appetite.

7.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
impotence.

8.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
constipation.

9.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
blood in the bowels.

10.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
headaches.

11.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
nausea.

12.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
deterioration of the teeth.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is denied.  38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 

2.  The claim of entitlement to service connection for major 
depression is denied.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002). 
 
3.  The claim of entitlement to service connection for 
testicular cancer, including as secondary to Persian Gulf 
service is denied.  38 U.S.C.A. §§ 1110. 1131, 1117 (West 
1991 & Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. § 3.303, 3.317 
(2002). 

4.  The claim of entitlement to service connection for memory 
loss, mood swings, and sleeplessness as a chronic disability 
secondary to an undiagnosed illness, is denied.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.317 (2002). 

5.  The claim of entitlement to service connection for joint 
pain as a chronic disability secondary to an undiagnosed 
illness, is denied.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); 38 C.F.R. § 3.317 (2002).

6.  The claim of entitlement to service connection for loss 
of appetite as a chronic disability secondary to an 
undiagnosed illness, is denied.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. § 3.317 (2002).

7.  The claim of entitlement to service connection for 
impotence as a chronic disability secondary to an undiagnosed 
illness, is denied.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); 38 C.F.R. § 3.317 (2002).

8.  The claim of entitlement to service connection for 
constipation as a chronic disability secondary to an 
undiagnosed illness, is denied.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. § 3.317 (2002).

9.  The claim of entitlement to service connection for blood 
in the bowels as a chronic disability secondary to an 
undiagnosed illness, is denied.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. § 3.317 (2002).

10.  The claim of entitlement to service connection for 
headaches as a chronic disability secondary to an undiagnosed 
illness, is denied.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); 38 C.F.R. § 3.317 (2002). 

11.  The claim of entitlement to service connection for 
nausea as a chronic disability secondary to an undiagnosed 
illness, is denied.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); 38 C.F.R. § 3.317 (2002). 

12.  The claim of entitlement to service connection for 
deterioration of the teeth as a chronic disability secondary 
to an undiagnosed illness, is denied.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. § 3.317 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the December 2002 
supplemental statement of the case, which also provided the 
substance of the VCAA.  The Board is not precluded from 
proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

Specifically, in addition to the supplemental statement of 
the case noted above, the record reflects that the veteran 
and his representative were sent a letter in November 2002 
which notified them, essentially, of the evidence necessary 
to substantiate his claims, what evidence he was expected to 
obtain and submit (or provide information to allow the RO to 
obtain such evidence), and what evidence the RO would obtain.  

As well, during the course of this appeal the veteran was 
issued a statement of the case which also, in addition to the 
supplemental statement of the case, contained the pertinent 
laws and regulations governing these claims and the reasons 
for the denial of the claims.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that pursuant to the April 2001 Board remand, the 
RO had the veteran scheduled for several pertinent VA 
examinations in order to determine the nature and etiology of 
his alleged disabilities and manifestations of any 
undiagnosed illnesses.  The veteran, however, failed to 
report for these examinations.  It is further noted that in 
the letter sent to him in November 2002, he was asked to 
advise the RO why he failed to report for these examinations 
and to indicate whether he would now be willing to report for 
future examinations.  He was asked to respond to this inquiry 
in 30 days.  In mid-January 2003, the veteran submitted a 
statement wherein he essentially acknowledged the receipt of 
past RO letters, however, he did not indicate whether he 
would be willing to attend any examinations.

It is pointed out that the duty to assist is not "a one-way 
street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and, 
in view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  In view of the above, the veteran 
has therefore will not be prejudiced as a result of the Board 
deciding this claim. 


Factual Background

The veteran and his representative contend, in substance, 
that the veteran suffers from a low back disability; major 
depression; memory loss, mood swings, and sleeplessness; 
joint pain; testicular cancer, a loss of appetite; impotence; 
constipation; blood in the bowels; headaches; nausea; and 
deterioration of the teeth.  They argue that these conditions 
are related to his active military service, including as due 
to undiagnosed illness.  The record shows that the veteran 
served in the Persian Gulf War as a cannon crewmember with A 
Battery, 1st Battalion, 201st Field Artillery, West Virginia 
Army National Guard (on active federal service).  It is 
undisputed that he is a "Persian Gulf veteran" as that term 
is defined by law for purposes of entitlement to compensation 
benefits for disability due to undiagnosed illness.  38 
U.S.C.A. § 1117(e) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.317(d) (2002) . Most of the veteran's complaints relate to 
his service in the Persian Gulf.

The veteran's formal claim for compensation benefits was 
received in December 1998, on which he indicated that he had 
the onset in 1991 of a variety of symptoms, which he listed 
as memory loss, joint pain, sleeplessness, mood swings, loss 
of appetite, constipation, and impotence.  He also related 
that he had the onset of testicular cancer in 1992, and that 
he had none of these disabilities prior to his service in the 
Persian Gulf.

In a statement in support of his claims, received in February 
1999, the veteran indicated that since May 1991, he had had 
up to two headaches a day and that since May 1992, his teeth 
had very rapidly deteriorated and that he now had no upper 
teeth.  He reported that since May 1993 his jawbones have 
been very stiff and that it hurt to open his mouth all the 
way, and related that his memory "gets lost" and he easily 
loses his concentration.  He reported monthly elbow joint 
pain since 1994 and that since then his middle finger has 
swelled at the joint.  The veteran further stated that he had 
testicular cancer in April 1994 with surgery the following 
October.  He reported that since late 1993 or early 1994 his 
legs got stiff and this was usually accompanied with feeling 
nauseated, although he did not throw up.  

In this statement, the veteran further stated that he hurt 
his back in February 1991 in the "Commander Hatch" of a 
howitzer and that every eight to nine months it would flare 
up and that exercises would usually take care of it.  The 
veteran related that since 1993 he had blood in the bowels 
every six to seven months for two days.  He noted that that 
his "stress factor" since 1992 was all that he could bear at 
times, and that he was very jumpy and skittish and that he 
had been through counseling.  Since February 1991, he said, 
he slept very lightly for only one to one and a half hours at 
a time. 

In his substantive appeal received in February 2000, the 
veteran contended that he was entitled to service connection 
for multiple medical problems associated with his service in 
the Persian Gulf War.  These problems included but were not 
limited to jaw stiffness, problems with the digestive system, 
and lower back pain.  He maintained that he did see a doctor 
when he hurt his back in February 1991 but that the physician 
did not do his job and do an examination to evaluate the full 
extent of the his problems.  According to the veteran, the 
doctor just told him to return to duty.  He claims that his 
back pain was attributed to degenerative joint disease 
without the benefit of diagnostic imaging such as X-rays or 
magnetic resonance imaging.  The veteran also claims that his 
memory loss is a separate and distinct symptom related to his 
Persian Gulf service and is not part and parcel of his 
diagnosed psychiatric disorder.  He also contends that the 
fact that his testicular cancer is a diagnosed disorder does 
not mean that he could not have acquired it during the 
Persian Gulf War.  He asserts that not all of the information 
imparted at the VA examinations was written down and that his 
examinations were inadequate.

The record shows that an examination for enlistment in the 
Army Reserve in December 1988 was pertinently negative.  The 
record also shows that when the veteran was examined for 
redeployment back to the United States in April 1991, he 
complained of lower back pain, indicating "Back" when asked 
"[w]hat diseases or injuries did you have while in the 
Southwest Asia region?"  He also answered "Yes" when asked: 
"Do you have stomach or belly pain, nausea, diarrhea, or 
bloody bowel movements?"  A report of medical history at that 
time also reflected complaints that included frequent or 
severe headache, recurrent back pain, frequent trouble 
sleeping, and depression or excessive worry.  However, 
clinical evaluation for redeployment in April 1991 resulted 
in pertinently normal findings.

The evidence of record reflects that the veteran was 
initially seen for complaints referable to the testes in 
March 1994, when he was seen for a chief complaint of an 
enlarging right testicle of one and a half months' duration.  
However, on examination by Domingo T. Chua, M.D., a 
urologist, the right testicle felt normal but the left 
testicle was found to be atrophic, measuring 3 centimeters.  
The veteran initially declined to undergo an ultrasound 
examination, so he was instructed to perform self 
examination.  In September 1994, the veteran reportedly felt 
a lump on the left testicle and returned to Dr. Chua for 
evaluation.  Dr. Chua found a 2-centimeter hard nodule at the 
lower pole of the atrophic left testicle. (The right testicle 
remained normal.)  

In early October 1994, an ultrasound of the scrotum and 
abdomen revealed a hyper-echoic mass in the left testicle 
measuring 1.8 by 1.2 centimeters that was felt to be 
consistent with a malignant tumor.  In mid-October, the 
veteran underwent a left inguinal orchiectomy at Davis 
Memorial Hospital, and pathological examination of the mass 
showed it to be a pure seminoma Stage 1.  The surgical 
pathology report indicates no invasion of the tunica 
albuginea or presence of germ cell elements; and the margins 
of the resection were free of tumor cells.  Other diagnostic 
tests failed to show spread of the tumor.  A follow-up note 
dated in January 1995 contained a diagnosis of T1, N0, M0 
left testicular seminoma and found no evidence of disease.

When the veteran underwent a radiation therapy consultation 
in October 1994, it was reported that there was a history of 
hemorrhoidal bleeding that had stopped.  The veteran 
complained of headaches, but this was unchanged for many 
years, it was reported.  The veteran's radiation oncologist 
noted in a letter to Dr. Chua dated in late January 1995 that 
the veteran's treatment course of radiation therapy had 
lasted 23 days and was remarkable for the development of 
"minimal" nausea as well as fatigue.  The oncologist reported 
that the nausea was relieved without medication, although the 
veteran again complained of "minimal" nausea at the 
completion of therapy.

On a periodic examination for the Army National Guard in 
September 1998, the veteran complained of daily headaches of 
one year's duration, for which he took aspirin.  He 
experienced neither nausea nor vomiting and indicated that no 
work time was missed as a consequence of the headaches.  It 
was noted that all of his upper teeth were missing.  He also 
complained of recurrent back pain and indicated that he was 
initially injured in Saudi Arabia in 1991 and that he still 
had aching and burning in the sacral-gluteal area if he sat 
for too long.  The veteran also complained of symptoms of 
arthritis in the knees and wrist treated with aspirin, and of 
frequent trouble sleeping, stating that he awakened almost 
hourly.  

The veteran also indicated that he forgets simple things and 
sometimes items.  However, his nervous complaints he 
attributed to the stress of having four kids.  On clinical 
examination in September 1998, the veteran was essentially 
normal, including psychiatrically.

A VA outpatient treatment record dated in November 1998 
reflects that the veteran presented with complaints of a 
headache, constipation, weakness, and back pain since serving 
in the Persian Gulf.  The veteran reported jaw, hip, and knee 
stiffness, back pain from an inservice injury, and that he 
had his teeth pulled five months ago.  The examiner's 
impression was testicle cancer status post surgery, back pain 
with no etiology identified, and bloody stool although the 
veteran refused a rectal examination.  

On VA examination in February 1999, the veteran complained of 
multiple symptoms since returning from the Gulf including 
memory loss, headache, rectal bleeding, teeth deterioration, 
impaired concentration, joint pain, nausea, sleep 
disturbance, and testicular cancer.  He reported that he had 
testicular cancer in 1994, and noted that his major concern 
was memory loss.  He said that he could not remember recent 
things and could not concentrate on his work.  The veteran 
also noted that he had headaches twice a day since May 1991, 
for which he took aspirin and Tylenol.  He reported that his 
teeth were rapidly deteriorating and that he now had lost all 
of his upper teeth and most of his lower teeth.  

In addition, the veteran said that his most pronounced joint 
pain was in his jaw bones, which were stiff and painful when 
he opened his mouth, and that other joint pain involved the 
elbows, knees and back.  He related that the joint pain had 
been getting worse since 1994, and that pain would come and 
go for no particular reason.  He stated that he also had leg 
stiffness, for which, like his elbow, he could not specify 
the condition.  The veteran further reported that he had the 
sensation of nausea but without vomiting and that if he 
lifted his legs up for thirty minutes, he felt better.  He 
reported that there was no stomach pain.

The veteran also stated that he had experienced a back injury 
and back pain in February 1991, when he was in Saudi Arabia.  
He noted that he fell off the "commander hatch" and that he 
orally communicated with a doctor, who told him to continue 
to do what he was doing.  The veteran indicated that he was 
not diagnosed or treated at the time, but that since that 
time he has been bothered by back pain, which he described as 
sharp and as more than "ten out of ten."  He related that 
doing exercises and sit-ups with the help of his spouse, and 
medication, relieved the pain.  He noted that this kind of 
flare-up pain would come about every six months, but could 
not specify what other factors caused the pain and flare-ups.

The veteran further reported that he could not sleep well and 
could only sleep for one to one and a half hours at a time.

The VA examiner, commenting on the veteran's medical history, 
noted that he had no back disability prior to his service in 
Saudi Arabia and had sustained no back injury following his 
second period of active duty; and, that he has had residual 
back pain since the February 1991 fall.

On physical examination the removal of the left testicle 
secondary to cancer was noted, as noted were two skin tags 
about the anus but no fissures or hemorrhoids.  As well, 
digital examination revealed a normal rectal vault.  

Physical examination further revealed that all joint motion 
was normal, with spine forward flexion to 60 degrees with no 
pain, but with a described pulling pain on extension.  
Neurological examination was normal.  On psychiatric 
examination, the veteran missed "one out of three" on 
memory examination, but other testing was normal.  

The diagnoses indicated on this February 1999 examination 
report included "Persian Gulf Syndrome."  The examiner 
noted that the veteran had multiple symptoms after returning 
from the Gulf, the most prominent of which was memory loss, 
which was his major concern.  Currently, the examiner said, 
Persian Gulf Syndrome "is not conclusive."  He noted that the 
CDC (Center for Disease Control) had organized a nationwide 
conference on Gulf War illness research planning to continue 
research into toxicology and clinical indications, and that 
until then, the diagnosis could not be given with a clear 
etiology.  The relevant diagnoses in February 1999 also 
included history of testicular cancer, status post surgical 
removal, with no current symptoms of the condition

It was further reported in the February 1999 examination 
report that nothing from a systemic disease is affecting the 
veteran's sexual function, and that general penetration with 
ejaculation was possible.  Further, the veteran had no 
history of eating disorders and had never been underweight.  
He was currently on a diet to "stay where my body weight 
usually is." He weighed 179 pounds. His height was 5 feet 10 
inches.  He had never been underweight.  The examination was 
negative for an eating disorder.

On VA orthopedic examination in February 1999, the veteran 
complained of joint pain related to Gulf War syndrome.  It 
was reported that he had been complaining of some joint pain 
since separation that was mostly confined to the back.  The 
veteran reported that about every six to eight months, he has 
an episode of severe back pain that made him unable to get 
around.  He noted that after a period of exercise, he is able 
to get up and go on working and do well for several months 
until he had another episode.  The veteran had no idea what 
caused the back pain.  

With specific reference to "Gulf War syndrome arthralgias," 
it was noted that the veteran did not complain of any other 
joint problems other than his back. He did not have any 
redness or swelling in any of his joints.  There was no 
immobilization of any joint, nor were there any chills, 
fever, skin rash, or other rheumatic-type symptoms.  
Neurologic examination of the lower extremities was negative, 
with no weakness demonstrated.  The pertinent diagnosis was 
chronic intermittent low back pain of unknown etiology, 
probably muscle pain, although no X-rays or MRI's were 
performed.

The orthopedic examiner remarked that it did not appear as 
though the veteran was suffering any serious musculoskeletal 
problems.  However, he was not sure of the etiology of the 
veteran's back pain.  He did not think that it was associated 
with a herniated disc because it was not associated with any 
leg pain.  The veteran did not demonstrate any constitutional 
symptoms of his musculoskeletal system associated with Gulf 
War syndrome.  In particular, the examiner noted, he did not 
have any redness of his joints, swelling, or limited joint 
motion.  He had no complaints with respect to any joint other 
than his back.

On examination of the genitourinary system by VA in February 
1999, it was reported that the veteran had gained twenty 
pounds in the last six months and he displayed no lethargy or 
weakness.  There was no anorexia.  There had been no 
treatment following the cancer surgery and he was on no 
medications for his condition.  There was no history of 
trauma.  It was felt that nothing from systemic disease was 
affecting his sexual functioning and that general penetration 
with ejaculation was possible. He had, however, been 
counseled for depression. The pertinent diagnosis was history 
of testicular cancer of the left side, status post surgery, 
without residuals.

A March 1999 outpatient treatment records reflects that the 
veteran presented with complaints of decreased sexual potency 
and loss of appetite but noted that his mood was better.  He 
was assessed with an adjustment disorder with a depressed 
mood.  

A VA psychiatric examination in March 1999 culminated in a 
diagnosis on Axis I of recurrent major depression secondary 
to medical and family problems; mild cognitive deficit 
(memory loss) was ruled out.  A diagnosis was not entered on 
Axis II.  The examiner remarked that the veteran was 
manifesting some impairment of social and occupational 
adaptability as a result of an untreated and ongoing 
depression that was also complicated by the fact that he has 
had difficulty with impotence since his carcinoma surgery.  
His memory difficulties, as he reported them, appeared to 
occur on a sporadic and day-to-day basis and were 
complicating things.  The bulk of his problems at this point 
appeared to be unrelated to any cognitive changes.  The 
examiner continued that the veteran told a credible story of 
the types of cognitive changes that could be seen with a 
gradual deteriorating process or in response to exposure to 
some sort of toxin, but the examiner could not corroborate 
this specifically on clinical examination alone and 
recommended a battery of neuropsychological tests to assess 
his deficits and establish a baseline for an assessment of 
future changes.





Law and Analysis

Again, the veteran and his representative contend, in 
essence, that the veteran suffers from a low back disability; 
major depression; memory loss, mood swings, and 
sleeplessness; joint pain; testicular cancer, a loss of 
appetite; impotence; constipation; blood in the bowels; 
headaches; nausea; and deterioration of the teeth.  They 
argue that these conditions are related to his active 
military service, including as due to undiagnosed illness.   

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service; and for certain 
chronic diseases, such as arthritis or psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C.A. 
§ 1118, which codified the presumption of service connection 
for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001" 
(hereafter the VEBEA).  This legislation amends various 
provisions of 38 U.S.C.A. §§ 1117, 1118, including a complete 
revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Before addressing the claims below, the Board points out that 
neither the veteran nor his representative have contended 
that any of the alleged disabilities (undiagnosed or 
otherwise) are related to the veteran's first period of 
active military service.  The Board has nevertheless reviewed 
the veteran's service medical records covering this first 
period of service, and indeed, there is no indication that he 
complained of, or was diagnosed with, a low back disability, 
psychiatric disorder, memory loss, mood swings, 
sleeplessness, joint pain; testicular cancer or problems, a 
loss of appetite, impotence, constipation, blood in the 
bowels, headaches, nausea, or deterioration of the teeth.  
The veteran did break his right hand during this period of 
service, and service connection has been established for the 
residuals of this fracture.  


a.  a low back disability

Taking into account the relevant evidence of record, the 
Board finds that service connection for a low back disability 
is not warranted.  The Board acknowledges that the April 1991 
service examination report indicates that the veteran 
complained of low back pain, and that he has complained of 
back pain on multiple occasions since then, including during 
examinations of September 1998 and February 1999.  

There has been, however, no indication that he suffers from a 
low back disability related to his second period of service, 
or that he was diagnosed with arthritis of the low back 
within a year of his separation from service.  In fact, it is 
unclear whether he indeed suffers from a low back disability, 
related to service or otherwise.  In this regard, it is 
pointed out that on VA examination of February  1999, the 
veteran was "diagnosed" with low back pain of unknown 
etiology, probably muscle pain.  This diagnosis does not 
constitute a disability but rather reflects a subjective 
complaint or possibly a symptom of a disability which is not 
supported by the clinical evidence.  

In any event, the Board points out that evidence which might 
establish the presence of a low back disability linked to 
service was sought by VA pursuant to the April 2001, through 
the scheduling of a VA orthopedic examination which would 
have included X-rays and other pertinent tests in order to 
determine the nature and etiology of any low back disability 
present.  As noted above, however, the veteran has failed to 
cooperate with VA's efforts to develop the record in this 
regard.  

The Board notes that the veteran's contention that he 
currently suffers from a low back injury as a result of an 
injury sustained in February 1991 while in service is 
insufficient to substantiate his claim, without supporting 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  

The bottom line is that there is no medical evidence 
indicating that the veteran suffers from a low back 
disability that is related to his period of active military 
service.  The preponderance of the evidence is against the 
claim for service connection for a low back disability, and 
as such, the benefit-of-the-doubt doctrine does not apply, 
and service connection for migraine headaches must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


b.  major depression

Taking into account the relevant evidence of record, the 
Board finds that service connection is also not warranted for 
major depression.  The Board acknowledges that the April 1991 
service examination report indicates that the veteran 
complained of depression and excessive worry, however on 
examination he was found to be psychiatrically normal, and 
there is no indication that the veteran was diagnosed with a 
psychosis within a year of his separation from service.  As 
well, while he complained of stress - which he attributed to 
having kids - in September 1998, he was again found to be 
psychiatrically normal. 

Indeed, the veteran was diagnosed with major depression on 
psychiatric examination of March 1999, however, the examiner 
noted that this disorder could not be specifically linked to 
the veteran's service, and recommended further testing.  
Evidence which might establish a link between diagnosed major 
depression and the veteran's service sought by VA through the 
scheduling of a VA examination, however, the veteran has 
failed to cooperate with VA's efforts to develop the record 
in this regard.  

The Board notes that the veteran's contention that he 
currently suffers from major depression which had its onset 
in, or is otherwise related to, his service, without 
supporting medical evidence, is insufficient to substantiate 
his claim.  Espiritu, 2 Vet. App. 292, 294-95 (1991).  

The bottom line is that there is no medical evidence 
indicating that the veteran's major depression is related to 
his period of active military service.  The preponderance of 
the evidence is against the claim for service connection for 
major depression, and as such, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert, 1 Vet. App. 49 (1990).


c.  testicular cancer

Taking into account the relevant evidence of record, the 
Board finds that service connection is not warranted for 
testicular cancer (or the residuals thereof).  The record 
clearly shows that in 1994 the veteran underwent a left 
inguinal orchiectomy due to a malignant tumor, however, there 
is no medical evidence to support his contention that the 
cancer was the result of his service or that it had it onset 
in 1992 (just subsequent to his separation from service).  

Specifically, nothing in the contemporaneous records, to 
include those from Dr. Chua or Davis Memorial Hospital, 
suggests that the tumor had its onset in service or was other 
wise related to service, and the first indication of the 
presence of the tumor was in a record dated in March 1994.  
In addition, while a diagnosis of status post testicular 
cancer was indicated on the February 1999 examination report, 
an etiology for the disease was not indicated.  

It is again pointed out that evidence which might establish a 
link between the veteran's testicular cancer and his service 
was sought by VA through the scheduling of a genitourinary 
examination, however, the veteran has failed to cooperate 
with VA's efforts to develop the record in this regard.  

The Board notes that the veteran's contention that he 
contracted testicular cancer during his service in the 
Persian Gulf, without supporting medical evidence, is 
insufficient to substantiate his claim.  Espiritu, 2 Vet. 
App. 292, 294-95 (1991).  The Board also notes that 
testicular cancer has not been determined by the Secretary 
(in regulations) to warrant a presumption of service-
connection.  38 U.S.C.A. § 1117 (West 1991 & Supp. 2002).  

The bottom line is that there is no medical evidence 
indicating that the veteran's testicular cancer is related to 
his period of active military service.  The preponderance of 
the evidence is against the claim for service connection for 
testicular cancer, and as such, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert, 1 Vet. App. 49 (1990


d. memory loss, mood swings, sleeplessness; joint pain; loss 
of appetite; impotence; blood in the bowels; headaches; 
nausea; and deterioration of the teeth.

From a review of the medical evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
memory loss, mood swings, sleeplessness, joint pain, loss of 
appetite, impotence, blood in the bowels, headaches, nausea, 
and deterioration of the teeth joint as chronic disabilities 
resulting from undiagnosed illnesses.

In this regard, it is pointed out while, as noted above, the 
veteran has variously complained of each of these signs or 
symptoms there has been no objective medical evidence 
suggesting that he indeed suffers from these signs or 
symptoms.  

In this regard, the Board again notes that on service 
examinations of April 1991 and September 1998, the veteran 
was essentially found to be normal, despite complaints of 
nausea, bloody bowel movements, headaches, sleep troubles, 
nervousness, and memory difficulty.  

Regarding joint pain, as noted above, the veteran made no 
complaints of same on orthopedic examination in February 1999 
(except for the low back, addressed below) and the examiner 
remarked that it did not appear that he was suffering from 
any musculoskeletal problems, to include "Gulf War syndrome 
arthralgias," and commented that he had no joint swelling, 
redness, or limited motion.  

Regarding bloody bowels, the Board notes that while the 
impression on outpatient treatment of November 1998 was 
"bloody stool" the veteran would not allow a rectal 
examination to confirm or determine the etiology of this 
complaint.  In fact, except for two skin tags, digital rectal 
examination was normal in February 1999.  

Regarding memory loss, mood swings, sleeplessness, loss of 
appetite, impotence, constipation, headaches, and nausea 
there is simply no objective indication that the veteran 
suffers from these signs or symptoms.  In fact (regarding 
some alleged symptoms), it is indicated in the February 1999 
examination reports that he has never been underweight and 
recently gained weight, that he is not impotent, and that he 
does not suffer from memory loss.

Regarding teeth deterioration, the Board notes that while it 
appears from the record that the veteran has had his teeth 
pulled subsequent to service (in 1998) there is no objective 
evidence showing that deteriorating teeth was an undiagnosed 
illness or the sign or symptom of an undiagnosed illness.  

In any event, to the extent that the veteran is claiming that 
he suffers from a diagnosed dental disability, it is pointed 
out that there is no indication that he suffers from one of 
the dental disabilities which may be awarded compensable 
disability ratings - chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss or the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2002).  

Finally, the Board points out that on examination of February 
1999, noted above, the veteran was diagnosed with "Persian 
Gulf Syndrome" to include memory loss, but the examiner 
conceded that the diagnosis was not conclusive.  It is again 
stressed that clarification was sought to determine whether 
of any or all of the above listed symptoms were the 
manifestations of this syndrome, however, the veteran failed 
to report for examination(s) scheduled for that purpose.  The 
Board must therefore rely on the evidence of record, which 
again, does not clearly, objectively indicate that the 
veteran indeed suffers from memory loss, mood swings, 
sleeplessness, joint pain, loss of appetite, impotence, blood 
in the bowels, headaches, or nausea.

In sum, the evidence of record does not demonstrate that any 
or all of the veteran's alleged memory loss, mood swings, 
sleeplessness, joint pain, loss of appetite, impotence, blood 
in the bowels, headaches, nausea, and deterioration of the 
teeth are undiagnosed illnesses, medically unexplained 
chronic multisymptom illnesses (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), and 
none have not been determined by the Secretary (in 
regulations) to warrant a presumption of service-connection.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2002).  The 
preponderance of the evidence is against these claims, and as 
such the benefit-of-the-doubt doctrine does not apply.  
Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for major depression is 
denied.  

Entitlement to service connection for testicular cancer is 
denied.  

Entitlement to service connection for memory loss, mood 
swings, and sleeplessness, due to undiagnosed illness, is 
denied.  

Entitlement to service connection for joint pain, due to 
undiagnosed illness is denied.  

Entitlement to service connection for loss of appetite, due 
to undiagnosed illness is denied.  

Entitlement to service connection for impotence due to 
undiagnosed illness is denied.  

Entitlement to service connection for constipation due to 
undiagnosed illness is denied.  

Entitlement to service connection for blood in the bowels due 
to undiagnosed illness, is denied.  

Entitlement to service connection for headaches due to 
undiagnosed illness, is denied.  

Entitlement to service connection for nausea due to 
undiagnosed illness, is denied.  

Entitlement to service connection for deterioration of the 
teeth due to undiagnosed illness, is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

